Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER NOTE/Objection
The examiner notes that the inventor’s name is listed as Bo Mi Lim (Lim, Bo Mi) on the Application Data Sheet (ADS) filed 5/5/2020. Please confirm whether the name has a hyphen between Bo and Mi, e.g. “Bo-Mi”, or some alternative, which the examiner understands to be common in Korea. For example, see the screenshot below, with an inventor with the exact same name and city of Korea except the inventor has the hyphen:

    PNG
    media_image1.png
    230
    634
    media_image1.png
    Greyscale

If a typographical error was made, please submit an amended ADS to correct the name. If so, the applicant needs to update the other following applications: 16469292 (now a patent), 16482949, 16768965, and 17103221. Otherwise, please clarify the record that the inventor in this case is different from the inventor with a hyphen in their name.
Drawings
The drawings are objected to under 37 CFR 1.83(a). The drawings must show every feature of the invention specified in the claims. Therefore, the extended Kalman filter (e.g. used  must be shown or the feature(s) canceled from the claim(s). No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

The drawings are objected to because Figs. 3-5 fail to include a Vertical-axis label for each, and further while Figs. 3-5 do not have their vertical axes label, ¶[29] describes the vertical axis label as possibly being the average voltage. Average voltage should not be shown as negative when it comes to a battery voltage. Neither would it make sense for there to be a negative error as a percentage if an error is meant to be the vertical axis. Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of 
The title of the invention is not descriptive. A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: add “via Open-Circuit Voltage” or “via OCV” or some alternative to “estimating SOC via OCV”.
The abstract of the disclosure is objected to because remove “provided is” from line 1. Correction is required. See MPEP § 608.01(b).
The disclosure is objected to because of the following informalities: 
¶’s [95, 96] describes:

    PNG
    media_image2.png
    88
    816
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    373
    827
    media_image3.png
    Greyscale

The issue with this description is it appears abnormal. Often, a SOC is determined by comparing the OCV to an OCV-SOC map/table. Here, the applicant is simply stating that the charging state is used to determine the OCV in one of the three tables according to the mode. 
Furthermore, the applicant’s specification did not provide a reason why the OCV estimation method would be substituted with the extended Kalman filter. The specification is objected to for this reason.
Appropriate correction is required.

Claim Objections
Claims 1-9 are objected to because of the following informalities:
Claim 1: remove “estimation device” from line 3.
Claim 1: emend “an estimation mode” to “the estimation mode” in the final line.
Claim 2: assuming Claim 1 is amended as suggested, emend line 1 to “the SOC estimation mode checking”. Otherwise, emend it to “the SOC estimation device estimation mode checking” to make the terms consistent.
a charging/discharging pattern” to “the[a]…”
Claim 7: applicant defines “a frequency adjustment mode” and “a normal power storage mode” without providing the definition given in Claim 2 [a separate claim branch]. The examiner notes that for this reason any two modes for determining state of charge will be applicable, and suggests actually defining the two modes in Claim 7 as was done for Claim 2. In addition, the examiner suggests the applicant take note of the 112(b) rejections/claim objection of Claim 2 to ensure the language is clear.
Claim 2: The applicant states in lines 5 & 6: “an SOC estimation mode”. As this term was already defined in lines 5 & 6 of Claim 1, it is unclear what has occurred here. The examiner suggests the applicant redefine this “an SOC estimation mode” second mode as “a normal power storage SOC estimation mode” like for Claims 3 and 7. Such a definition would make it clear what Claim 3 is actually describing.
Claim 3: Applicant claims “a normal power storage battery SOC estimation mode” in line 2. Unless the applicant defines the 2nd mode as this “a normal power storage battery SOC estimation mode” in Claim 2, it is simply unclear what this normal mode is meant to be. If the applicant amends Claim 2 as suggested by the examiner, then Claim 3 will need to emend “a normal power storage battery SOC estimation mode” to “the[a] normal power storage battery SOC estimation mode”.
Claim 5, the examiner recommends the applicant clarify that the mode is the normal power storage battery SOC estimation mode, as the claim currently does not require it to be so.
Claims 1 and 6: applicant claims “average open circuit voltage” [OCV]. What is being averaged, a plurality of points over each of the charging cycles, the inflection points between each charging and discharging steps, a plurality of discharging and charging inflection points, the most previous two charging and discharging inflection points? Please clarify for the record. 
The specification defines this value as “an average value of the OCV at the time of charging the battery and the OCV at the time of discharging the battery” ¶[09] in only the background of the invention. The only other description of the OCV is defining it as being pulled from a table, see ¶’s [95, 96], but it does not describe what is in this table, what is actually pulled from the table, what measured values are used to pull from the table (e.g. voltage/current/temperature to get average OCV, OCV to get SOC, etc.) However, this description does not actually define what OCV values are selected during charging and discharging [e.g. median value, inflection points, maximum/minimum values, etc.]), how many are used, how many cycles back are the values polled from, etc. As the applicant described in the background that it is apparently conventional for the average OCV to be used, please provide at least 3 pieces of prior art which describes how this average OCV from the charging/discharging OCV is determined to overcome this objection. In addition, please clarify for the record what exactly the OCV table described in Fig. 6 and ¶’s [95, 96] is meant to provide. 
Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. Such claim limitation(s) are: 
“Device for estimating” in Claims 6-9
“Operation mode checking unit for” in claim Claims 6-9.
“Selection unit for” in Claims 6-9
“SOC estimation unit for” in Claim 6
“mode setting switch for” of Claims 6-9
“Mode checking module for” in Claims 7-9
“Charging/discharging state checking module for” in Claims 7-9
Note that there is no fixed list of generic placeholders that always result in 35 U.S.C. 112(f) interpretation, and likewise there is no fixed list of words that always avoid 35 U.S.C. 112(f) interpretation. Every case will turn on its own unique set of facts.” Here, as the applicant failed to define what type of switch is described in the specification to require a physical/hardware switch, the examiner understands this switch to be a function of software (toggling/switching between the software algorithm from one type/branch of estimation algorithm to another), which is commonly used in many software systems which are not linear, as one having ordinary skill in the art understands. 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may: (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:



Claims 1-9 are rejected under 35 U.S.C. 101 because the claimed invention is directed to the abstract ideas of observation and mathematical calculations without significantly more. The claim(s) recite(s) a method (Claim 1) and device configured to perform the method (Claim 6) of observation to determine which mode to determine the state of charge of a battery based on one of three open-circuit voltage methods. This judicial exception is not integrated into a practical application because the claims are just “generally linking the use of the judicial exception to a particular technological environment or field of use”. MPEP 2106.05(h) . The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because see the Alice-Mayo test below for independent Claims 1 and 6:
Step 1: 
Claim 1: Process
Claim 6: Machine/Manufacture
Step 2A:
Prong One:
Claims 1 & 6: Abstract idea ([A]Observation of a state [determination of a mode], [B] Calculate a mathematical relationship [SOC is a percentage of amp-hours/energy in a battery] with options based on the observation; both of which are able to be performed mentally by a person)
Prong Two: Practical Application: Determine the SOC of a battery to be used during charging/discharging. Para’s [11, 13, 23, 24] describes the purpose of performing this method is to improve accuracy and battery efficiency. As according to para’s [08-10, 14-22] by switching 
Step 2B: For Claim 1, battery is intended use and observations steps are described with high degrees of generality. 
For Claim 6, the battery is simply the intended use, while the rest appear to be parts of the same controller (mode setting switch just appears to be a device determining the mode, which could be either software or hardware, with only a box shown and no example of hardware given), the controller simply appearing to be described with high degree of generality.
Therefore, the abstract ideas are grouped in Mathematical Concepts (2019 PEG [a], estimation/calculation of State of charge and open-circuit voltage) and mental processes (2019 PEG [c], observation of operation mode and open-circuit voltage). The claims lack significantly more than the abstract idea, as noted above. 
Invitation to Participate in DSMER Pilot Program
The present application satisfies the criteria for participation set forth in the Federal Register Notice entitled “Deferred Subject Matter Eligibility Response (DSMER) Pilot Program.” Therefore, the examiner invites applicant to participate in the DSMER pilot program. 

An applicant who accepts the invitation to participate in this pilot program must still file a reply to every Office action mailed in this application, but may defer presenting arguments or amendments in response to subject matter eligibility (SME) rejection(s) until the earlier of final disposition of the application, or the withdrawal or obviation of all other outstanding non-SME rejections. A final disposition for purposes of this pilot program occurs upon the earliest of: 

Further information about the pilot program, including an explanation of the criteria for receiving an invitation, and the conditions of participation, is provided in the Federal Register Notice announcing the program, which is available on the pilot program website https://www.uspto.gov/patents/initiatives/patent-application-initiatives/deferred-subject-matter-eligibility-response.

Applicant has two choices with respect to this invitation:
(1) Applicant may elect to participate in the DSMER pilot program. To effect this choice, applicant MUST accept this invitation by filing a completed request form PTO/SB/456 with a timely response to this Office action. The DSMER Pilot request form must be signed in accordance with 37 CFR § 1.33(b) by a person having authority to prosecute the application, and must be submitted via the USPTO’s patent electronic filing systems (EFS-Web or Patent Center). The form is available on the pilot program website https://www.uspto.gov/patents/initiatives/patent-application-initiatives/deferred-subject-matter-eligibility-response. If the form is properly completed and timely received, the application will be entered into the pilot program.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-5 and 9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In the final line of Claim 2, the applicant claims “continuously” to define an operation of charging and discharging. This term is indefinite as continuously would mean that the device never stops being either charged or discharged, regardless of outside power source. It is unclear how this feat would be possible. The examiner suggests and replacing “continuously” with “only charged to a certain level or higher and only…” or some alternative (e.g. normally), as one having ordinary skill in the art understands that “continuously” should not be used in such cases. 
Claim 9, the claim recites “the SOC estimation unit estimates the SOC of the battery by substituting the open circuit voltage selected in the selection unit into an extended Kalman filter.” The examiner understands that this claim means that all of the limitations of Claims 6-8, with the exception of the preamble, are not further limited by Claim 9, as adding this alternative has essentially broadened the scope of Claims 6-8 rather than further limiting it, which makes the 
Claim 2 recites the limitation "the checked SOC estimation device" in lines 2 & 3. There is insufficient antecedent basis for this limitation in the claim. Emend to remove “checked.”
Claim 2 recites the limitation "the estimation mode checking step" in lines 1 & 2. There is insufficient antecedent basis for this limitation in the claim. See 3rd Claim objection above for insight on how to overcome this rejection.
Claim 2 recites the limitation "the checked SOC estimation device" in lines 2 & 3. There is insufficient antecedent basis for this limitation in the claim. Emend to remove “checked.”
Claim 3 recites the limitation "the checked estimation device" in lines 2 & 3. There is insufficient antecedent basis for this limitation in the claim. Emend to replace “checked” with “SOC” to clarify the relationship between the term.
Claim 3 recites the limitation "the estimation mode checking step" in lines 2 & 3. There is insufficient antecedent basis for this limitation in the claim. See 3rd Claim objection above for insight on how to overcome this rejection.
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 9 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. 
The examiner notes that as Claim 9 presents an alternative to the final stanza of Claim 6 without further limiting the limitations of Claims 6-8, Claim 9 has not further limited the claim language. The specification fails to provide support for giving a reason to substitute the limitations of Claim 9 with the OCV based method of Claims 6-8, which possibly could have provided a means of amending the claim to further limit Claims 6-8. To overcome this rejection, the applicant is advised to either cancel the limitations of Claim 9 and/or include the limitations of Claim 9 into the final stanza of Claim 6.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jo (USPGPN 20150046107).
Independent Claim 1, Jo discloses a State Of Charge (SOC) estimation method (Figs. 2, 5, and 6) of a battery (10 of Fig. 1) comprising: an SOC estimation device estimation mode checking step of checking an operation mode of an SOC estimation device (s20-S60 of Fig. 6); and an SOC estimation step (S70, S80, & S90) of estimating an SOC of the battery according to an estimation mode of the SOC estimation device checked in the SOC estimation device operation mode checking step, wherein the SOC estimation step estimates an SOC based on any one of an open circuit voltage during charging, an open circuit voltage during discharging, and an average open circuit voltage [OCV] according to an estimation mode of the SOC estimation device (Fig. 5 and ¶[72] describes that an average OCV which is determined by averaging the measured OCV & estimated OCV, which is the SSME algorithm from S80; ¶’s [57-62, 80-86]).
Dependent Claim 2, Jo discloses the estimation mode checking step of the SOC estimation device checks whether the estimation mode of the checked SOC estimation device is any one mode of a frequency adjustment battery SOC estimation mode for estimating the SOC of the battery having a low discharge depth when a charging and discharging pattern occurs as charging and discharging are repeated alternately at random and an SOC estimation mode for estimating the SOC of the battery having a high discharge depth when a process that a 
Dependent Claim 3, Jo discloses when the checked estimation mode of the SOC estimation device is checked as a normal power storage battery SOC estimation mode, the estimation mode checking step of the SOC estimation device further comprises a charge/discharge checking step of checking whether the battery is in a charging or discharging state (normal see s20 of Fig. 6, where s30 & S60 details charging/discharging state determination, see ¶’s [58-62], note the claim objections).
Dependent Claim 4, Jo discloses the estimation mode of the SOC estimation device is checked as a frequency adjustment battery SOC estimation mode, the SOC estimation step estimates an SOC based on the average open circuit voltage (¶’s [57, 60, 62] and Fig. 6 describes the SSME algorithm being performed both when in this mode and when the current sensor is either not provided or not normally operating; Fig. 5 and ¶[72] describes that an average OCV which is determined by averaging the measured OCV & estimated OCV, which is the SSME algorithm from S80).
Dependent Claim 5, Jo discloses a as a result of the charge/discharge checking step, the SOC estimation step estimates the SOC based on the open circuit voltage during charging when the battery is charged and estimates the SOC based on the open circuit voltage during discharging when the battery is discharged (as noted by the claim objections, the applicant has not specified that this result is the normal power storage battery SOC estimation mode, where a previous result could have been the normal power storage mode, while this mode could be different [furthermore, the applicant did not actually define the normal power storage battery SOC estimation mode in Claim 2, see claim objections to Claim 2], as noted by Figs. 3-5 and ¶’s 
Independent Claim 6, Jo discloses a device (20/100, see Figs. 1 & 2) for estimating an SOC of a battery (10), the device comprising: a mode setting switch for setting an operation mode of an SOC estimation device (120 sets the estimation mode, see s20, s60, s70, and s80 of Fig. 6); an operation mode checking unit for checking the operation mode of the SOC estimation device and a charging/discharging state of the battery (s10, s20, s50); a selection unit for selecting an average open circuit voltage, an open circuit voltage during charging, and an open circuit voltage during discharging according to an operation mode of the battery (Fig. 5 and ¶[72] describes that an average OCV which is determined by averaging the measured OCV and the estimated OCV, which is the SSME algorithm from S80); and an SOC estimation unit for estimating an SOC of the battery based on the open circuit voltage selected in the selection unit (s80 and s90; ¶’s [57-62, 80-86]; see 112(f) interpretations).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over Jo (USPGPN 20150046107) in view of Frushour et al (USPGPN 20190239977).
Dependent Claim 7, Jo teaches the operation mode checking unit comprises: a mode checking module for checking whether the SOC estimation unit operates in any one mode of a frequency adjustment mode or a normal power storage (Fig. 6, esp. s60-s90, see 112(f) interpretation); and a charging/discharging state checking module for checking whether the battery is in a charging or discharging state (s30-s60, see 112(f) interpretation); wherein the mode checking module transmits a frequency adjustment mode signal to the selection unit when the SOC estimation unit operates in the frequency adjustment mode and transmits a normal power storage mode signal to the selection unit when the SOC estimation device operates in the normal power storage mode, and wherein the charging/discharging state checking module 
Jo is silent to mode based on a position of the mode setting switch.
Frushour teaches mode based on a position of the mode setting switch (mode switch 170, see Fig. 2, which is described to swap the mode between a high power mode and a low power mode, ¶’s [33, 35] for the battery powered device shown in Figs. 1 & 2). Frushour further demonstrates that this system is meant for determination of the state of charge of the battery, see ¶’s [36, 38, 45, 46, 52, 53] and Fig. 4. One having ordinary skill in the art understands that a switch which allows for swapping between modes allows a user to have improved convenience, as they can manually determine what mode is used. 
It would have been obvious to a person having ordinary skill in the art to modify Jo with Frushour to provide improved user convenience.
Dependent Claim 8, Jo teaches the selection unit: selects the average open circuit voltage when the operation mode checking unit receives the frequency adjustment mode signal, selects the open circuit voltage during charging when the operation mode checking unit receives the charge state signal and the normal power storage mode signal, and selects the open circuit voltage during discharging when the operation mode checking unit receives the discharge state signal and the normal power storage mode signal (the examiner again notes that the applicant has not actually defined what the frequency adjustment mode signal and normal power storage mode signal actually are in this claim branch, therefore Claims 3-5 in light of Claim 6 meets these claim limitations). Furthermore, for the frequency adjustment mode signal (¶’s [57, 60, 62] and 
Dependent Claim 9, Jo teaches the SOC estimation unit estimates the SOC of the battery by substituting the open circuit voltage selected in the selection unit into an extended Kahman filter (see Fig. 6 S70, defined as extended Kalman Filter in ¶’s [13, 86]).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Ying (USPN 6356083), Col 7 L47-69 describes the use of average OCV during multiple shallow charge discharge and instantaneous, i.e. charging/discharging OCV during more sustained charging/discharging. However, Ying does not teach the method of using one or the other methods for determination of the state of charge (more using both together).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN T TRISCHLER whose telephone number is (571)270-0651. The examiner can normally be reached 9:30A-3:30P (often working later), M-F, ET, Flexible. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Drew Dunn can be reached on 5712722312. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JOHN T TRISCHLER/            Primary Examiner, Art Unit 2859